DETAILED ACTION
This office action is a response to a communication made on 06/15/2021.
Claims 2-3, 5, 10-11, 13, 18-19 and 23 are canceled.
Claims 1, 9 and 17 are currently amended.
Claims 29 is new.
Claims 1, 4, 6-9, 12, 14-17 and 20-22, 24-29 are pending for this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks on page 9-13, filed 10/19/2021, with respect to the rejection(s) of claim(s) 1 and 17 under 103 have been considered and regarding the amended feature of “ wherein the request for the second content is generated in response to a user interacting with the placeholder” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Falkenberg (US 2014/0122999) in view of in view of Krishnan et al. (US 9769248) in view of Patten et al. (US 2012/0304082), and further in view of Killian et al. (US 10002115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-9, 14-17, 20-22, 24- 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg (US 2014/0122999) in view of in view of Krishnan et al. (US 9769248), hereinafter “Krishnan” in view of Patten et al. (US 2012/0304082), hereinafter “Patten”, and further in view of Killian et al. (US 10002115), hereinafter “Killian”.

With respect to claim 1, Falkenberg  discloses a system for performance-based generation of content for a dashboard referenced for display within a webpage (¶0041, i.e. aggregation and rendering modes may be performed in parallel in the interest of an optimized performance of information and service delivery in a web portal. The method for rendering a portal page, as described herein may operate according to pre-defined SLA and performance target, ¶0046, i.e. an identification of an application that needs to contribute its content for aggregation and rendering on the client side), the system comprising a server having a processor and a memory (¶0068), wherein the memory includes instructions executable by the processor to: 
receive a request from a client application executing on a client device for content for the dashboard (Fig.1, step 102, ¶0056, i.e. The portal page may be displayable on a client system and receiving, 102, a request for a portal page by a web portal engine), wherein the dashboard comprises a first widget and a second widget (Fig. 2, step 216, widget 1, step 218 portlet 1, and step 220, portlet 2);
determine, based on performance data, that generation of first content for the first widget has not exceeded a performance threshold time period (¶0056-¶0058, i.e. comparing, 106, a measured performance parameter value of the server-side aggregation and rendering against a pre-defined threshold value, and an almost complete aggregated and rendered part of a portal page 302 may be 
in response to determining that generation of the first content for the first widget has not exceeded the performance threshold time period (¶0056-¶0058), generate the first content for the first widget (¶0056-¶0058, i.e. an almost complete aggregated and rendered part of a portal page 302 may be sent from the web portal engine 210 to the client-side aggregator 208. In this case, it may comprise mark-up elements from web-page navigator 202 (two elements), widget1 application 224 and portlet1 application 226, which may deliver information services);
determine, based on the performance data, that generation of second content for the second widget has exceeded the performance threshold time period (¶0056-¶0058, i.e. interrupting, 108, based on the comparison, the server-side aggregation and rendering once the threshold value is exceeded, and only information object from portlet2 application 228 may not be included in the partial complete portal page 302. This partially completed web-page 302 may have been aggregated and rendered by the web portal engine 210. Because of a defined SLA and after exceeding a threshold according to this SLA, the incomplete web-page 302 may be transferred to the client-side aggregator 208 to be displayed immediately);
in response to determining that generation of the second content for the second widget has exceeded the performance threshold time period (see ¶0056-¶0058), generate placeholder content for the second widget (¶0063, i.e. The client-side aggregator 208 may detect this placeholder while sending the received incomplete web-page2 for displaying).
generate a response to the request, the response comprising the first content and the placeholder content (¶0045-¶0046, i.e. server-side and client-side processing for a complete aggregation and rendering in response to a request, the placeholder may be based on mark-up language 
transmit the response to the client device, wherein the response is used by the client application to render the first widget using the first content and render the second widget including the placeholder content on a display connected to the client device (¶0058-¶0059, i.e. In response to this request, the web portal engine may transmit the missing information from portlet2 application 228 to the client-side aggregator 208 for rendering and displaying in the web portal 206, and these two additional elements compared to the state-of-the-art technology may allow for a guaranteed delivery respectively display time of portal content which will be described now, ¶0062, i.e. The web portal engine 210 may render the already received information from portlet1 application and may prepare it for sending, 418, to the client-side aggregator 208 for further client-side aggregation and rendering.).

Falkenberg teaches widget, and portlets as first and second widgets, see Fig. 2 and current performance, se ¶0056-¶0058. However, Falkenberg remain silent on historical performance of the data and past generation of the content. 

Krishnan teaches historical performance of the data (Col-8, II. 50-67, i.e. the performance data to determine criteria for predicting a performance category that the client 102 may belong to based on historical performance information), and past generation of the content (Col-8, II. 50-67, i.e. determine which past information may be a good indicator for classifying clients with respect to their currently submitted content requests). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Falkenberg’s system with historical performance of the data and past generation of the content of Krishnan, in order to measure and generate the content based on historical presentation of the data and generate or update content based on characteristics of different performance categories to improve user experience (Krishnan)

Krishnan teaches determine which past information may be a good indicator for classifying clients with respect to their currently submitted content requests as the second content, see Col-8, II. 50-67. However, Falkenberg in view of Krishnan remain silent on wherein the placeholder content comprises an image representative of the second content.

Patten discloses wherein the placeholder content comprises an image representative of the second content (¶0062, i.e. the placeholder can represent a web page that is previous or subsequent to the displayed web page in the travel log, wherein web page that is previous or subsequent are representative of the second content, the placeholder can be a cached image of a web page represented by the placeholder).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Falkenberg’s in view of Krishnan’s system with the placeholder content comprises an image representative of the second content of Patten, in order to render the image that servers as a placeholder (Patten).



Killian discloses receive, from the client device, a request for the second content for the second widget (Col-7, II. 44-48, various components (i.e. second widget) for the exchange of a content between client computing device and a content provider, Col-10, II. 30-31, an additional new browse session (i.e. second content) request from a client computing device to a network computing),  wherein the request for the second content is generated in response to a user interacting with the placeholder content (Col-36, II. 21-27, and 64-67 and Col-37, II. 1-5 i.e. one or more placeholder layers are created . The placeholder layers represent the second part of the web page, resources, but do not contain the second part of the web page resources . Instead , the placeholder layers merely hold a spot for the second part of the web page resources when the second part of the web page resources is rendered at the client device…, the placeholder layers , and the second part of the web page resources to locally render the second part of the web page resources to create locally rendered composited layers, replace the placeholder layers with the locally rendered composited layers , and display the web page at the client 
generate the second content for the second widget based on receiving the request for the second content (Col-7, II. 44-48, various components (i.e. second widget) for the exchange of a content between client computing device and a content provider, Col-10, II. 30-31 and II. 39-43, an additional new browse session (i.e. second content) request from a client computing device to a network computing…The additional browse session request may be generated by a client computing device 102 in response to a user opening up a new browser window with a new content display area , opening a new content display area in an existing browser window).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Falkenberg’s in view of Krishnan’s, and further in view of Patten’s system with wherein the request for the second content is generated in response to a user interacting with the placeholder content of Killian, in order to  process user interactions locally may include replacing a displayed representation of the requested resources based on a processing result obtained from the NCC POP with a local display of the requested resources and the placeholder layers are replaced with the locally rendered composited layers (Killian).

For claim 9, it is a method claim corresponding to the system of claim 1. Therefore claim 9 is rejected under the same ground as claim 1. 



determine a generation time to generate the first content for the first widget (Falkenberg, see Fig. 2, ¶0044, i.e. the measured performance parameter value and the threshold value may be time-based value, ¶0047, i.e. This procedure and calculation method may imply that seen from a client perspective, time-based performance target in displaying a portal page may be met, even if a transmission time has to be reflected); and 
update the historical performance data with the generation time (Krishnan, Col-7, II. 19-23, i.e. the performance management service 110 may identify a total processing time (generally referred to as perceived latency) associated with historical requests submitted by various clients 102 to a content provider 104 or a group of content providers 104, Col-9, II. 44-46, i.e. the content providers 104 may generate or update content based on received performance category information).

With respect to claims 7 and 15, Falkenberg in view of Krishnan in view of Patten, and further in view of Killian discloses the system of claim 1, wherein the client device is associated with a requester (Falkenberg, ¶0041, i.e. the client may start rendering the web portal page and the user may perceive the web portal as one that operates according to the performance targets), and wherein the historical performance comprises performance data of prior requests for the first content from the requester (Krishnan, Col-7, II. 19-23, i.e. the performance management service 110 may identify a total processing time (generally referred to as perceived latency) associated with historical requests submitted by various clients 102 to a content provider 104 or a group of content providers 104).



 For claim 17, it is a non-transitory computer-readable storage medium claim corresponding to the system of claim 1. Therefore claim 17 is rejected under the same ground as claim 1.  However, Falkenberg in view of Krishnan, and further in view of Patten remain silent on wherein the placeholder content comprises an interface element that permits an operator of the client device to request the second content of the second widget from a server device.
Killian teaches wherein the placeholder content comprises an interface element that permits an operator of the client device to request the second content of the second widget from a server device (Col-7, II. 44-48, various components (i.e. second widget) for the exchange of a content between client computing device and a content provider, Col-10, II. 30-31, an additional new browse session (i.e. second content) request from a client computing device to a network computing, Col-36, II. 21-27, and 64-67 and Col-37, II. 1-5 i.e. one or more placeholder layers are created . The placeholder layers represent the second part of the web page, resources, but do not contain the second part of the web page resources . Instead , the placeholder layers merely hold a spot for the second part of the web page resources when the second part of the web page resources is rendered at the client device…, the placeholder layers , and the second part of the web page resources to locally render the second part of the web page resources to create locally rendered composited layers, replace the placeholder layers with 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Falkenberg’s in view of Krishnan’s, and further in view of Patten’s system with wherein the placeholder content comprises an interface element that permits an operator of the client device to request the second content of the second widget from a server device of Killian, in order to  process user interactions locally may include replacing a displayed representation of the requested resources based on a processing result obtained from the NCC POP with a local display of the requested resources and the placeholder layers are replaced with the locally rendered composited layers (Killian).

With respect to claim 20, 24 and 27, Falkenberg in view of Krishnan in view of Patten, and further in view of Killian discloses the non-transitory computer-readable storage medium of claim 17, the operations comprising: 
in response to the operator interacting with the interface element (Falkenberg, see ¶0038-¶0039), 
generating the second content of the second widget (Falkenberg, see ¶0063); 
sending the second content of the second widget to the client device (Falkenberg, ¶0058-¶0059, i.e. the web portal engine may transmit the missing information from portlet2 application 228 to the client-side aggregator 208 for rendering and displaying in the web portal 206); and 
wherein the client device replaces the placeholder content with the second content of the second widget received from the server device (Falkenberg, ¶0058-¶0059 and ¶0068, Killian, Col-36, II. 21-27, and 64-67 and Col-37, II. 1-5).

With respect to claim 21, Falkenberg in view of Krishnan in view of Patten, and further in view of Killian discloses the system of claim 1, wherein the historical performance data comprises data captured from a plurality of attempts by the client device to access the first widget and a time lapse between the request from the client device and the response to the client device (Krishnan, Col-7, II. 30-35, i.e. The performance management service 110 may determine, based on retrieved performance data, perceived latencies across clients 102 based on different types of content requests, such as requests for Web pages that include distinct combinations of embedded resources, Col-12, II. 5-7, i.e. the client’s 102 or content providers 104 can provide the performance data to the performance management service 110 upon request upon completion of processing of the requested resource , or based on a predetermined condition or time interval ).

With respect to claims 22 and 25, Falkenberg in view of Krishnan in view of Patten, and further in view of Killian discloses the system of claim 1, wherein the performance threshold time period is set by the user of the client device (Falkenberg, ¶0044, i.e. the measured performance parameter value and the threshold value may be time-based values, see ¶0062).

With respect to claim 26, Falkenberg in view of Krishnan in view of Patten, and further in view of Killian discloses the method of claim 9, wherein the placeholder content is an image representative of the second content (Patten, ¶0062, i.e. the placeholder can represent a web page that is previous or subsequent to the displayed web page in the travel log, wherein web page that is previous or subsequent are representative of the second content, the placeholder can be a cached image of a web page represented by the placeholder.

).
With respect to claim 29, Falkenberg in view of Krishnan in view of Patten, and further in view of Killian discloses the system of claim 1, wherein the memory includes instructions executable by the processor to: 
receive an additional request from the client application executing on the client device for third content for the dashboard (Falkenberg, ¶0043, i.e. the number of requests (i.e. additional request) to the web portal server and ensuring overall performance targets)., wherein the dashboard comprises a third widget (Fig. 2, step 216, widget 1, step 218 portlet 1, and step 220, portlet 2); 
determine, based on the historical performance data (Krishnan, Col-8, II. 50-67, i.e. the performance data to determine criteria for predicting a performance category that the client 102 may belong to based on historical performance information), that past generation of third content for the third widget has exceeded an additional performance threshold time period associated with a number of client devices accessing the server (Falkenberg, ¶0056-¶0058, i.e. comparing, 106, a measured performance parameter value of the server-side aggregation and rendering against a pre-defined threshold value, and an almost complete aggregated and rendered part of a portal page 302 may be sent from the web portal engine 210 to the client-side aggregator 208. In this case, it may comprise 
in response to determining that past generation of the third content for the third widget has exceeded the additional performance threshold time period (Falkenberg, see ¶0056-¶0058 and Krishnan, Col-8, II. 50-67), generate additional placeholder content for the third widget (¶0066, i.e. a new portal engine adapted for sending incomplete web-pages with placeholders); 
generate an additional response to the additional request (Falkenberg, ¶0041, i.e. Upon receiving the response, the client may start rendering the web portal page and the user may perceive the web portal, see ¶0043), the additional response comprising the additional placeholder content (Falkenberg, ¶0066, i.e. a new portal engine adapted for sending incomplete web-pages with placeholders, wherein web pages with placeholders are additional response to the client device); and 
transmit the additional response to the client device (Falkenberg, ¶0041), wherein the additional response is used by the client application to render the third widget including the additional placeholder content on the display connected to the client device (Falkenberg, ¶0066, i.e. a new portal engine adapted for sending incomplete web-pages with placeholders, wherein web pages with placeholders are additional response to the client device, Fig. 2, step 216, widget 1, step 218 portlet 1, and step 220, portlet 2 includes  such as third widget).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg in view of Krishnan in view of Patten in view of Killian, and further in view of Killan (US6438592).



Killan discloses wherein the memory includes instructions executable by the processor to: indicate in the response that the second content for the second widget cannot be generated (Col-31, II. 27-34, i.e. Such individual on load times are not obtained or used for the first component downloaded for any page, if that individual time exceeds a threshold Time indicating a problem. If so, the performance message is considered to be a problem message (i.e. wherein problem message is the content for the component cannot be generated due to exceeding the threshold time).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krishnan's system with not generating responses due to exceeding the threshold of Killan, in order to enable evaluating the future download timings of client based on the performance message. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GOLAM MAHMUD/Examiner, Art Unit 2458   

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458